PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SOBOTKA, Petr
Application No. 15/752,983
Filed: February 15, 2018
For: THE TRANSFER OF DIGITAL CURRENCY ENCRYPTION KEYS THROUGH THE PROCESS OF ISSUANCE, VALIDATION AND DEVALUATION OF PHYSICAL MEDIUM WITH MULTI-FACTOR AUTHORIZATION, AND THE PHYSICAL MEDIUM OF ENCRYPTION KEYS FOR DIGITAL CURRENCY TO CONDUCT THIS TRANSFER TECHN





:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed June 2, 2021, to revive the above-identified application 
under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

This application became abandoned for failure to submit corrected drawings on or before 
May 17, 2021, as required by the Notice of Allowability, mailed February 17, 2021. Accordingly, the date of abandonment of this application is April 13, 2021.  A Notice of Abandonment was subsequently mailed on June 4, 2021.  

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed February 17, 2021 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted.
 
Accordingly, the petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of replacement drawings, (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.  



Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058. Telephone inquiries related to processing as a patent should be directed to (571) 
272-4200.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions